Appellants, accommodation indorsers on a note, and as such previously compelled to pay the same, brought suit against the respondents, the original makers, and had an attachment issued. Respondents admitted liability but resisted the attachment on the ground that appellants held security in the state of Iowa for the payment of the note, and that under C. S., secs. 6779, 6780, the attachment should have been discharged, as it was, by the trial court. Appellants contend that said sections of the statutes have no application because the security was without the state of Idaho.
The statute makes no such exception, and to read it in would be judicial legislation and unjustifiable. The statute in this respect is plain, clear and unambiguous, and needs no interpretation.
California has held, under a statute identical with ours so far as this point is concerned, that the inhibition applies though the security be without the state. (Hill v. Grigsby,32 Cal. 55.) *Page 356 
The decision of the trial court is therefore affirmed and costs are awarded to respondents.
Wm. E. Lee, C.J., and Budge, Taylor and T. Bailey Lee, JJ., concur.
                       (February 6, 1928.)                   ON PETITION FOR REHEARING.